Per Curiam.

In July 2000, appellant, inmate Daries Sherrills, filed a complaint in the Court of Appeals for Cuyahoga County for a writ of mandamus to compel appellee, state of Ohio, to order that the journal in a case in that court reflect the truth and to file his brief in which he raised a claim of ineffective assistance of appellate counsel. Sherrills alternatively sought a writ of habeas corpus to compel his immediate release from prison. The court of appeals sua sponte dismissed the cause. State ex rel. Sherrills v. State (Aug. 3, 2000), Cuyahoga App. No. 78261, unreported, 2000 WL 1060605.
In this cause now before the court upon Sherrills’s appeal as of right, we find that the court of appeals correctly dismissed Sherrills’s claims for extraordinary relief.
As the court of appeals held, Sherrills’s complaint is defective because he failed to name the proper respondents and did not include their addresses. Civ.R. 10(A); R.C. 2725.04(B); State ex rel. Keener v. Amberley (1997), 80 Ohio St.3d 292, 293, 685 N.E.2d 1247, 1248; State ex rel. Jackson v. Lucas Cty. (Mar. 5, 1996), Lucas App. No. L-96-049, unreported, 1996 WL 171550; State ex rel. Lacavera v. Cuyahoga Cty. Court of Common Pleas (Mar. 2, 2000), Cuyahoga App. No. 77359, unreported, 2000 WL 235748 (“although the State of Ohio is listed as the respondent [in relator’s mandamus action], he seeks relief from the ‘clerk of courts’ and the ‘court’ ”).
Moreover, to the extent that Sherrills requests a writ of habeas corpus, he failed to attach his commitment papers to his complaint. R.C. 2725.04(D); Sidle v. Ohio Adult Parole Auth. (2000), 89 Ohio St.3d 520, 733 N.E.2d 1115.

Daries Sherrills, pro se.

William D. Mason, Cuyahoga County Prosecuting Attorney, and Diane Smilanick, Assistant Prosecuting Attorney, for appellee.
Based on the foregoing, we affirm the judgment of the court of appeals.1

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. We also deny Sherrills’s motions to supplement and amend the record.